﻿
It gives me tremendous pleasure and pride to convey to you, Sir, in the name of the Uganda National Liberation Front and on behalf of the entire people of Uganda, our warmest congratulations on your unanimous election as President of the thirty-fourth session of the General Assembly. I salute you as a distinguished son of Africa and a foremost champion of freedom and self-determination for all peoples of the world. I am confident that, under your able and dynamic leadership, this session of the General Assembly will yield significant results for the peoples of the world who are looking towards this Organization with great expectations.
3.	I wish also to congratulate your predecessor, Ambassador Indalecio Lievano of Colombia, on having presided over the thirty-third session of the General Assembly with such impartiality, wisdom and distinction,
4.	I should like to take this opportunity to pay a tribute to the Secretary-General, Mr. Kurt Waldheim, for his dedication and vision. Mr. Waldheim has done his utmost to find solutions to otherwise intractable problems and to instil a sense of direction and commitment in this Organization.
" .. .respect for human rights and for fundamental freedoms for all without distinction as to race, sex, language, or religion..
5.	May I also take this opportunity to pay a tribute to President Agostinho Neto of the People's Republic of Angola. The untimely death of that outstanding revolutionary is a great loss to us all. The people of Angola have lost an illustrious and dedicated leader, Africa has lost a valiant freedom fighter, and the world has lost a most able statesman. Although President Neto is not in our midst now, his indomitable spirit marches on and will continue to be a source of strength and inspiration to many of us.
6.	Let me take this opportunity to welcome to the family of nations the newest Member of this Organization, Saint Lucia. We look forward to working together for the realization of a more just and peaceful world.
7.	This is no ordinary occasion for the people of Uganda. This session of the General Assembly holds special significance for us. As representatives are aware, the people of Uganda have just emerged from a most harrowing nightmare. We have just broken free from the yoke of one of the most vicious dictatorships of modern times. For the first time in eight years we are able to raise our voice in the community of nations as a free people.
8.	Under the Amin dictatorship our people suffered untold indignities, torture and death. At least half a million people were murdered in cold blood. However, the purpose of my address today is not to catalogue the atrocities of the Amin regime.
9.	Let me, however, touch briefly on the attitude of the United Nations with regard to events in Uganda during that period. In our struggle against the Fascist dictatorship we were inspired by the commitment of the international community to human rights. That commitment is clearly set out in the Charter of this Organization. The Preamble of the Charter reaffirms the faith of the peoples of the world
" .. .in fundamental human rights, in the dignity and worth of the human person, in the equal rights of men and women and of nations large and small
10.	Among the purposes and principles of the United Nations set out in Article 1 of the Charter is the promotion and encouragement of
11.	Again, in Article 55 of the Charter it is stated that the United Nations shall promote
" .. .universal respect for, and observance of, human rights and fundamental freedoms for all without distinctions as to race, sex, language, or religion.’’
12.	In the light of the clear commitment set out in those provisions of the Charter, our people naturally looked to the United Nations for solidarity and support in their struggle against the Fascist dictatorship. For eight years they cried out in the wilderness for help; unfortunately, their cries seemed to have fallen on deaf ears.
13.	The United Nations looked on with embarrassed silence as the Uganda tragedy unfolded. Meanwhile, the Amin regime continued with impunity to commit genocide against our people. We would be less than honest if we did not say openly and clearly that the people of Uganda were deeply disappointed by the silence of this Organization at the time of their greatest need.
14.	The Uganda situation is merely one example of a very serious global problem involving extensive violations of human rights. The increasing number of refugees and displaced persons is sufficient testimony to the gravity of the situation. Yet, somehow, it is thought to be in bad taste or contrary to diplomatic etiquette to raise matters of violations of human rights by Member States within the forums of the United Nations.
15.	For how long will the United Nations remain silent while Governments represented within this Organization continue to perpetrate atrocities against their own people? Governments come and go, but the peoples of the world remain a permanent constituency of the United Nations. It was for the well-being of the peoples of the world that the United Nations was founded in the first instance. Indeed, it is for their welfare that the United Nations must continue to work. It would be unfortunate if this Organization were reduced to a club of governments afraid to speak out boldly for the rights of the citizens of the world.
16.	I find it difficult to embrace the view that matters concerning human rights lie exclusively within the domain of the domestic jurisdiction of the States concerned. Such a view renders meaningless the human rights provisions of the Charter of this Organization. A careful study of the despotic regimes around the world would, moreover, show that many of these regimes are brought to power at the instigation of external forces. They are maintained in power by the military and financial assistance provided by their external sponsors in spite of internal opposition. Without external collaboration, it would be impossible for these regimes to sustain their stranglehold on the local people. If the process of internal oppression is linked to external elaboration, how can its undoing be purely a matter of domestic concern?
17.	We are convinced that the United Nations must become a more effective force for the promotion and enforcement of human rights all over the world. It is for this reason that Uganda supports, among other measures, the proposal now under discussion for the creation of an office of United Nations High Commissioner for Human Rights.
18.	In this connexion, I must pay a particular tribute to the non-governmental organizations that continue against all odds to speak out for human rights. The people of Uganda are especially grateful to the International Commission of Jurists, Amnesty International and the All Africa Conference of Churches for their support during the struggle against the Fascist dictatorship.
19.	I should like to take this opportunity to congratulate the peoples of Nicaragua and Equatorial Guinea on successfully dislodging the dictatorships that had oppressed their peoples for so long. We hope that this is the beginning of a world-wide trend of vigilance against despotic regimes.
20.	So far I have spoken about the despotism of governments against their own citizens. The Uganda National Liberation Front is also most concerned about those peoples of the world who continue to be deprived of their right to self-determination.
21.	At the Meeting of Heads of Government of Commonwealth Countries in Lusaka in August, Uganda welcomed and supported the proposal for an all-party conference on Zimbabwe. That conference is currently taking place in London. We are awaiting its results most anxiously. This is the last chance for the United Kingdom to discharge its responsibility for Zimbabwe. We therefore hope that the Rhodesia Constitutional Conference will produce an acceptable arrangement for the peoples of Zimbabwe that will lead to genuine and peaceful majority rule. Should the Conference fail to produce an acceptable arrangement for the peoples of Zimbabwe, then Uganda will have no alternative but to intensify its support for the Patriotic Front in its armed struggle against minority domination.
22.	Uganda deplores the continued violation of the territorial integrity of Mozambique and Zambia by die puppet regime in Salisbury. We deplore the barbarous and cowardly massacres of innocent Zimbabwean women and children in the refugee camps.
23.	The racist regime of South Africa continues to defy the will of the international community on the question of Namibia. It is tightening its grip on the Territory by refusing to withdraw its military and police personnel from Namibia, by attempting to annex Walvis Bay and by resisting any steps aimed at granting independence to the people of Namibia. Instead, South Africa is trying to impose an internal settlement calculated to entrench the Turnhalle Alliance and create a puppet regime in Namibia, which excludes the South West Africa People's Organization [SWAPO], the sole and authentic representative of the people of Namibia. Uganda pledges its total support for SWAPO and calls upon all peace-loving peoples of the world to ensure that Namibia's territorial integrity and independence is protected.
24.	The question of South Africa and the racist policy of apartheid remains an issue of great concern to the people of Uganda. We urge the Western countries to withdraw their colossal investments in South Africa. We support the international calls for economic sanctions against the racist regime. We deplore the continued collaboration between South Africa, on the one hand, and Israel and several Western countries, on the other, especially in the area of nuclear research and weapons technology.
25.	The Uganda National Liberation Front fully supports the struggle of the people of Western Sahara for self-determination and national independence under the leadership of the Frente POLISARIO. Uganda has therefore extended recognition to the Government of the Saharan Arab Democratic Republic as the sole and legitimate representative of the peoples of Western Sahara. We once again call upon Morocco to renounce any claims over Saharan territory and withdraw its troops of occupation. In this regard we should like to congratulate Mauritania for its courageous decision to withdraw its troops from Saharan territory and for recognizing the legitimate rights of the Saharan people. We are confident that it will not be long before the free voice of the Saharan people will be heard in this Assembly.
26.	The Uganda National Liberation Front recognizes the right of the people of East Timor to self- determination and national independence. We deplore any unholy alliance and machinations designed to frustrate the fulfilment of the legitimate rights of the people of East Timor.
27.	The people of Uganda are very concerned over the situation in the Middle East. It is obvious that at the heart of the Middle East problem is the Palestinian question. Any serious proposal for peace must begin with recognition of this reality. We recognize the right of the Palestinian people to self-determination and national independence in a homeland of their own. We recognize the Palestine Liberation Organization [PLO] as the sole and legitimate representative of the Palestinian people.
28.	Another major area of concern for the Uganda National Liberation Front is the current international economic situation. The state of the world economy has today reached crisis proportions. This crisis stems in part from the deterioration in the terms of trade, the introduction of protectionist measures by the developed countries, runaway inflation and recession in the developed countries, monetary instability, the failure by most developed countries to meet the agreed target for official development assistance and, generally, the lack of political will on the part of the developed countries to implement the decisions of the international community regarding the establishment of the new international economic order.
29.	The crisis has had its severest effects on the developing countries and particularly the least developed among them. The failure on the part of the international community to bridge the gap between North and South, and indeed the widening of that gap, is a matter which the international community must address itself and find urgent solutions to, because, in the final analysis, the ultimate guarantee for international peace and security is the economic well-being of all nations. In an interdependent world, lack of development or economic stagnation anywhere affects economic advancement everywhere.
30.	The disappointing outcome of the fifth session of UNCTAD does not augur well for the ongoing North- South negotiations. In spite of the present stalemate in negotiations in various international forums, Uganda firmly believes that it is still possible for the developed and the developing countries to engage in meaningful dialogue based on the principles and objectives of the new international economic order, which were adopted by consensus at the sixth special session of the General Assembly. In this regard it is necessary for the international community to adopt fundamental structural changes in international economic relations and in the international monetary and financial institutions in order to ensure effective participation by all countries, including the developing countries, on the basis of equality in the decision-making process.
31.	Economic and technical co-operation among developing countries is, in our view, an important means of achieving the rapid development of the developing countries, and we fully subscribe to the strengthening of collective self-reliance among developing countries.
32.	What is required above all is political will on the part of all countries, particularly the developed countries, to resolve the pressing economic and social problems that confront the world, The developing countries have demonstrated their readiness and political will for genuine and action-oriented dialogue with the developed countries, and it is our sincere hope that this will be reciprocated.
33.	Unless these inequalities are corrected, they will remain a potent source of international conflict and strife.
34.	Finally, I wish to return briefly to the situation existing in Uganda today. It is important for the international community to appreciate the magnitude of the problems that the Government of the Uganda National Liberation Front is called upon to solve before our country can return to even a semblance of normal life.
35.	For eight long years our country was subjected to a level of plunder and destruction unprecedented in the recent past.
36.	The agricultural sector, which constitutes the backbone of our economy, was adversely affected. Uganda's leading agricultural crops, such as coffee, cotton and tea, to mention only a few, were completely neglected. The fanners were not encouraged to grow these crops, and the little that reached the market was smuggled out of the country by Amin's soldiers. Coffee exports fell from 175,000 tons in 1970 to 80,000 tons in 1978, due to increased smuggling by Amin's soldiers and coffee being left unattended. Cotton—once a major foreign-exchange earner—virtually collapsed as production fell from 450,000 bales in 1970 to 60,000 bales in 1977 and 1978. Tea and sugar production fell from 18,000 tons to 11,000 and from 144,000 tons to 12,000, respectively, during the same period.
37.	It was not only agriculture which suffered from the economic chaos of the Amin era, but also industry. The manufacturing sector was equally affected, as funds earmarked for the importation of raw materials were diverted to purchase military hardware and consumer goods for the army. Production in the textile industry fell from 55,000 metres in 1970 to 3,300 metres in 1978; cement production fell from 191,000 tons to 73,000 tons in 1978; copper production fell from 17,000 tons to 2,000 tons in 1976, when production came to a complete halt.
38.	Financial institutions were forced under coercion to extend credit facilities to Amin's henchmen without any regard to their credit-worthiness. As a result such people defaulted and the financial institutions were forced to write off the loans as bad debts.
39.	Instead of adopting rational fiscal policies, Amin's regime resorted to printing more money. We inherited an economy with a very high rate of inflation. Government borrowing from financial institutions increased from 35 per cent in December 1970, to 72 per cent in March 1979.
40.	The tourist industry, which used to be the second biggest foreign-exchange earner, came to a complete halt. The transport and communications sector was disrupted to the extent that the ordinary farmer was unable to transport his produce to the buying centres. The few commodities that reached the villages were sold at such inflated prices that only a small section of the population could afford them.
41.	The war of liberation also took its toll. There were the usual consequences of any war: the destruction of life, property, buildings and installations, and plant and machinery, Indeed two of our cities are literally in ruins and the rest are in various states of disrepair.
42.	Apart from the physical destruction, Uganda has been facing security problems. As Amin's army disintegrated, the soldiers discarded their uniforms and arms, seized public and private vehicles and fled across our borders.
43.	Like every society, Uganda has its share of criminal elements, and these flourished under Amin's dictatorship. These elements lost no time in seizing the discarded uniforms and arms, and some of them even looted armouries in and around the capital, Kampala, as Amin's henchmen fled in disarray. This has contributed enormously to lawlessness, especially in the Kampala area.
44.	Amin's Government and everything associated with it was hated intensely by the local population. One consequence of this hatred was that, as the liberation forces entered Kampala, the civilian population went on a spree of looting shops, government and private houses, and offices. Within a few days all shops in Kampala were empty and in need of extensive repair.
45.	The Government has been doing everything possible to contain the security situation in the country. We have been struggling to contain the wave of crime and political murders perpetrated by the remnants of Amin's hated secret police, which used to be known as the State Research Bureau, and his murder squads, called the Public Safety Unit, and by the remnants of his huge army, who have vanished, armed to the teeth, among the local population. They frequently surface in gangs to terrorize and murder the local people.
46.	The Uganda National Liberation Front Government finds itself caught up in a vicious circle. The expectations of our people since liberation have naturally been very high; failure to meet at least the most basic of their needs, such as those for salt, soap, clothing and medicines, will create greater political problems; greater political problems will hamper our efforts to rebuild the economy; yet without a functioning economy we cannot meet the most basic needs of our people, and therein lies the vicious circle.
47.	We need the help of the international community to break this vicious circle. Our appeal is not without precedent in recent history. When Europe lay prostrate at the end of the Second World War, the Marshall Plan was instituted to achieve for Europe -what our country is desperately in need of today, namely, economic recovery. We do not ask for anything of the magnitude of the Marshall Plan. We are only asking for basic requirements to get us on our feet again.
48.	Uganda is a rich and fertile land; our country is blessed with a glorious climate; we have a very talented people. However, we need financial, material and other forms of assistance from the international community in order to mobilize these resources into a force for national reconstruction and rehabilitation. We earnestly hope that the community of nations will help us to resurrect the promises of our land and rekindle the hopes of our people.